Dissenting Opinion.
Roby, J.
This is an action for damages on account of personal injuries averred to have been wilfully inflicted upon appellee by the appellant. The cause was tried upon the second paragraph of complaint, a demurrer to the first paragraph having been sustained. The issue was formed by a general denial. Trial by jury, verdict for $900, motion for new trial overruled, and judgment on verdict from which this appeal is taken.
' The action of the court in overruling a demurrer, for want of facts, to the second paragraph of complaint, is assigned as error. The pleading is unnecessarily prolix, but it is therein directly averred that the appellant “wilfully, purposely and recklessly” inflicted the injuries complained of. This allegation is essential to a complaint counting upon wilfulness, and tenders the issue. The complaint was sufficient and the demurrer was correctly overruled. Gregory v. Cleveland, etc., R. Co. (1887), 112 Ind. 385, 387; *531Union Traction Co. v. Lowe (1903), 31 Ind. App. 336; Brooks v. Pittsburgh, etc., R. Co. (1902), 158 Ind. 62.
Whiteland is an incorporated town and a station on the defendant’s railroad. The train by which appellee was struck was not scheduled to stop at Whiteland, and the same speed was maintained through the town as through the country. The rate at which this particular train was running was a little faster than usual, estimated at sixty miles an hour. The town is divided by the railroad track, being partly on the east and partly on the west side thereof. There were two streets crossing the track in said town, one the main street and one north at the depot. Plaintiff was injured at the depot crossing. There was a canning factory one-fourth of a mile north of the depot. The wagon road crossed the railroad at about right angles, after which it described a curve and ran due -north past the canning factory, diverging from the railroad, the direction of which was northwest and southeast. The defendant’s station, sixteen by forty feet in size, was north of the highway and twenty feet east of the center of the railroad track. A water-closet and coal shed stood at its northeast corner. Twenty feet further northeast, along said wagon road, was a blacksmith shop. There was an orchard between the highway and railroad north of the depot, and there were shade trees at various points along the highway. The foliage upon the trees at the date of the injury complained of (June 10) together with the buildings described, greatly obstructed the view of persons approaching from the east, rendering it difficult for them to see trains coming from the north. That portion of the track north of the canning factory was hidden by the factory buildings. There were points within two hundred feet of the railroad from which a traveler could see such train if the relative positions occupied by the train and traveler at the moment of observation happened to be favorable, and there were many places from which it could not be observed. Appellant’s plat shows the situation as follows:

*532


*533The evidence does not show the population of the town or the number of its business places. It had several stores, a post-office, a school, a blacksmith shop and a considerable number of dwellings. The crossing in question was constantly used by persons traveling along the highway. No very accurate statement of the number of persons so using it is made. The witnesses say that it was used by many people, the employes in the factory, school children and others. One witness estimates the number of teams crossing during a day at from one hundred to one hundred fifty. It is inferable that the defendant ran a number of trains over its track daily, but the number is not shown. No safeguards to prevent collision were provided at the crossing, there was no watchman or gate, and the railroad track was only about two feet higher than the street. The evidence justifies the finding that the engineer who ran the engine, and the defendant, by whom a schedule was made which the engineer was required to maintain, knew the conditions existing at the crossing. The preponderance of the evidence is to the effect that the whistle on the engine drawing said train was sounded near the canning factory, and that the engine bell was ringing as the train passed through the town. No pretense is made that any whistle was sounded except at the place named. Neither the engineer nor fireman actually saw appellee until the collision. There is much evidence as to the conduct of appellee in approaching the track, and under some of the late decisions there might have been ground, in an action for negligence, to submit the question of his contributory negligence to the jury, but such facts and the quality of his conduct are not material here. Contributory negligence is not a defense to an action for wilful injury. Indianapolis, etc., R. Co. v. Petty (1868), 30 Ind. 261; Lake Erie, etc., R. Co. v. Bradford (1896), 15 Ind. App. 655, 660; Brannen v. Kokomo, etc., Gravel Road Co. (1888), 115 Ind. 115, 7 Am. St. 411; Fisher v. Louisville, etc., R. Co. *534(1897), 146 Ind. 558, 562; Miller v. Miller (1897), 17 Ind. App. 605; Aiken v. Holyoke St. R. Co. (1903), 184 Mass. 269, 68 N. E. 238; Louisville, etc., R. Co. v. Markee (1893), 103 Ala. 160, 170, 15 South. 511, 49 Am. St. 21; 1 Thompson, Negligence (2d ed.), §206; Cooley, Torts (2d ed.), *674.
Appellee, standing up in a lumber wagon, driving from the canning factory, entirely oblivious of the defendant’s train, drove along the highway and upon the track, at which place his wagon was struck by said train with great force. The general verdict carries with it, under the issues, a finding that the collision with plaintiff’s vehicle was wilful. Whether such finding is supported by any evidence is the question upon which the disposition of the appeal depends, and is presented by an assignment that the court erred in overruling the motion for a new trial. A correct answer depends upon a clear understanding of the issue. The common meaning of the word “wilful” is “voluntarily or intentionally.” Chicago, etc., R. Co. v. Nash (1891), 1 Ind. App. 298, 302; Dull v. Cleveland, etc., R. Co. (1899), 21 Ind. 571; Miller v. Miller (1897), 17 Ind. App. 605; City of Indianapolis v. Consumers Gas Trust Co. (1895), 140 Ind. 246, 255; Illinois Cent. R. Co. v. Leiner (1903), 202 Ill. 624, 631, 67 N. E. 398, 95 Am. St. 266; 2 Bouvier’s Law Diet., title, Wilfully; Clark & Marshall, Crimes (2d ed.), §60.
Wilfulness and negligence are incompatible terms. Negligence arises from inattention, thoughtlessness, and heedlessness, while wilfulness cannot exist without purpose or design. Brooks v. Pittsburgh, etc., R. Co., supra; Parker v. Pennsylvania Co. (1893), 134 Ind. 673, 679, 23 L. R. A. 552; Miller v. Miller, supra; Pennsylvania Co. v. Meyers (1894), 136 Ind. 242, 258; Indiana, etc., Oil Co. v. O’Brien (1903), 160 Ind. 266, 272; Cleveland, etc., R. Co. v. Tartt (1900), 99 Fed. 369, 39 C. C. A. 568, 49 L. R. A. 98; Terre Haute, etc., R. Co. v. Graham (1884), *53595 Ind. 286, 293, 48 Am. Rep. 719; McCollum v. Cleveland, etc., R. Co. (1900), 154 Ind. 97, 100. That wilfulness involves conduct which is guast-criminal, is declared in the following decisions: Louisville, etc., R. Co. v. Bryan (1886), 107 Ind. 51, 53; Miller v. Miller, supra; Cleveland, etc., R. Co. v. Miller (1898), 149 Ind. 490; Parker v. Pennsylvania Co., supra; Belt R., etc., Co. v. Mann (1886), 107 Ind. 89, 93; Brooks v. Pittsburgh, etc., R. Co., supra; Walker v. Wehking (1902), 29 Ind. App. 62; Dull v. Cleveland, etc., R. Co., supra; Union Traction Co. v. Lowe, supra; Indianapolis St. R. Co. v. Taylor (1902), 158 Ind. 274; Indianapolis St. R. Co. v. Darnell (1904), 32 Ind. App. 687. A quasi crime is an offense not constituting a crime or misdemeanor at law, hut which is in the nature of a crime. “A class of offenses against the public which have not been declared crimes, but wrongs against the general or local public which it is proper should be repressed or punished by forfeitures and penalties.” 2 Bouvier’s Law Diet., title: Quasi Orimes. A wilful injury being only g'wftst-criminal, it follows that it is not necessary to sustain a charge of wilfulness that the evidence make out a case of first degree murder. Chicago, etc., R. Co. v. Nash, supra. It is not necessary that the defendant, who is averred to have committed wilful injury to another, be proved guilty of second degree murder or manslaughter. Liability is fixed by proof of an act which is a wrong •against the general or local public, although not within the terms of any statute, by which damage is caused. It also follows that, if death is caused under such circumstances as to amount to first or second degree murder or manslaughter, there can never be any doubt of civil liability. The greater includes the less; and this is true also as to the extent of the injury inflicted. In the ease at bar, death did not follow the alleged wilful injury. Had it done so, and if the appellant would then have been guilty of murder or manslaughter, it would be equally liable for the injury *536actually suffered. Banks v. Braman (1905), 188 Mass. 367, 74 N. E. 594. It follows that the quality of the facts proved, as to their nature, either as criminal or quasi-criminal, may he best determined by a consideration of the authorities which would measure liability, had death resulted, as it wonderfully did not. The statute of Indiana defines manslaughter in the exact terms used by Blackstone in his definition of the common-law crime. State v. Dorsey (1889), 118 Ind. 167, 10 Am. St. 111.
It will not be necessary for the purposes of this case to inquire into the elements of any degree of homicide above that of manslaughter. Bnder our statute, a railroad engineer who carelessly runs his locomotive against a passenger-car standing upon the railroad track, thereby causing the death of a person in the car, is guilty of manslaughter. State v. Dorsey, supra; Potter v. State (1904), 162 Ind. 213, 64 L. R. A. 942; Anderson v. State (1889), 27 Tex. App. 177, 11 S. W. 33, 11 Am. St. 189, 3 L. R. A. 644. This is no more than an application of the doctrine that “a man may commit murder or manslaughter by doing otherwise lawful acts recklessly.” Commonwealth v. Pierce (1884), 138 Mass. 165, 52 Am. Rep. 264, 5 Am. Crim. Rep. 391; Commonwealth v. Hartwell (1880), 128 Mass. 415, 35 Am. Rep. 391.
No form of statement can so clearly demonstrate the scope and effect of the doctrine as a brief resumé of facts somewhat analogous to those involved in the case at bar, which have been judged by the highest courts to come within the principle. “If anyone should drive so rapidly along a great thoroughfare leading to a large town, as to be unable to avoid running over any pedestrian who may happen to be in the middle of the road, it is that degree of negligence in the conduct of a horse and gig which amounts to an illegal act in the eye of the law; and if death ensues from the injuries then inflicted, the parties driving are guilty of manslaughter, even though considerable blame *537may be attributed to the deceased.” Reg. v. Longbottom (1849), 3 Cox C. C. 439, 1 Bennett & Heard, Lead. Oas. 66. “Prisoner indicted for manslaughter. The evidence was, that, being employed to drive a cart, he sat in the inside instead of attending at the horse’s head, and while he was there sitting, the cart went over a child who was gathering up flowers in the road. Per Bagly, J. The prisoner, by being in the cart instead of at the horse’s head, or by its side, was guilty of negligence; and, death having been caused by such negligence, he is guilty of manslaughter.” Knight’s Case (1828), 1 Lewin’s Crown Cases 168.
“Being late for the train, Jackson was driving at a furious rate, at full gallop, and ran over a child going to school, and killed it. * * * If they [the jury] were of the opinion that the prisoners were driving at a dangerous pace in a culpably negligent manner, then they are guilty.” Reg. v. Kew & Jackson (1872), 12 Cox C. C. 355.
In the case of Queen v. Salmon (1880), 6 Q. B. D. 79, 29 Wk. Rep. 246, Lord Colridge, O. J., said: “The conviction must be affirmed. If a person will, without taking proper precautions, do an act which is in itself dangerous, even though not an unlawful act in itself, and if in the course of it he kills -another person, he does a criminal act which in law constitutes manslaughter.”
A switchman carelessly failed to set a switch and thereby caused a loss of life. The supreme court of New Jersey, in affirming a conviction for manslaughter, said: “He owed a personal duty not only to his employers but to the public. He was found to have been grossly negligent in the performance of.that duty, whereby human life was sacrificed. His conviction was right.” State v. O’Brien (1867), 32 N. J. L. 169.
“If the defendant was unlawfully, wantonly, and recklessly driving upon the public highway, and thereby ran down and killed one who had a right to be there, the fact *538that the defendant, when it was too late, tried to avoid the accident, would not excuse him.” State of Washington v. Stentz (1903), 33 Wash. 444, 450, 74 Pac. 588. The defendant driving a team through the principal street of a town in a reckless manner, struck and fatally injured a woman who was attempting to cross the street. People v. Pearne (1897), 118 Cal. 154, 50 Pac. 376. A person driving a cart at an unusually rapid pace, drove over another who could not escape because of the rapidity of the driving. Held, manslaughter, although the defendant called to the deceased to get out of the way, and he might have done so had he not been drunk. Rex v. Walker (1826), 1 Car. & P. *320. A nearsighted man sat on the bottom of a cart and drove at night along the public highway at eight or ten miles an hour, and ran over and killed a footman. Held guilty of such carelessness as made the killing manslaughter. Rex v. Grout (1834), 6 Car. & P. *629. Neglecting to cover the mouth of a mine shaft because of which brick fell upon and killed a person below. Reg. v. Hughes (1857), 7 Cox C. C. 301. Negligence in the use of building material. People v. Buddensieck (1886), 103 N. Y. 487, 9 N. E. 44, 57 Am. Rep. 766. The cases according with State v. Dorsey, supra, are numerous. Leer v. State (1860), 1 Cold. (Tenn.) 62 (driving a hack against a child) ; White v. State (1887), 84 Ala. 421, 4 South. 598 (suddenly stopping a hand-car) ; State v. Justus (1884), 11 Ore. 178, 8 Pac. 337, 50 Am. Rep. 470 (shooting and killing another); State v. Gilman (1879), 69 Me. 163, 31 Am. Rep. 257 (shooting toward a crowd) ; State v. Vance (1864), 17 Iowa 138 (shooting and killing another).
The general rule deduced from the cases is that the negligent performance of a duty, or the negligent omission to perform a duty, is regarded as an unlawful act; and, if it results in homicide is homicide in the commission of an unlawful act for which the perpetrator is criminally liable. *539Monographic note to Johnson v. State (1902), 61 L. R. A. 277, 299, subd. 10; Clark & Marshall, Crimes (2d ed.), §67; Kerr, Homicide, §157; 4 Blackstone’s Comm., 191; 2 Bishop, Crim. Law (8th ed.), §659; 1 Wharton, Crim. Law (9th ed.), §§329, 336; 2 Wharton, Crim. Law (9th ed.), §§1563, 1567; People v. Enoch (1834), 13 Wend. 159; United States v. Freeman (1827), 4 Mason 505. These rules apply with full force to homicides resulting from the negligent management of locomotive engines, automobiles, bicycles, and other like dangerous agencies. The test of criminal liability lies in the negligent operation of the engine in view of all the conditions. State v. Dorsey, supra; People v. Thompson (1899), 122 Mich. 411, 81 N. W. 344; Johnson v. State (1902), 66 Ohio St. 59, 63 N. E. 607, 90 Am. St. 564, 61 L. R. A. 277, 281, note B. The defendant or its representative would therefore be guilty of manslaughter if the train which struck appellee’s wagon was run, in view of the circumstances and facts shown, in a reckless manner and death had resulted.
The supreme court of Massachusetts has in some late and well-considered cases discussed the question of civil liability for .wilful injury, and we quote from one of them as follows: “The law is'regardful of human life and personal safety, and if one is grossly and wantonly reckless in exposing others to danger, it holds him to have intended the„ natural consequences of his act, and treats him as guilty of a wilful and intentional wrong. It is no defense to a charge of manslaughter, for the defendant to show that, while grossly reckless, he did not actually intend to cause the death • of his victims. In these cases of personal injury there is a constructive intention as to the consequences, which, entering into the wilful, intentional act, the law imports to the offender and in this way a charge which otherwise would be mere negligence becomes, by reason of a reckless disregard of probable consequences, a wilful wrong. That this constructive intention to do an injury, in such cases, will be imported in the absence of an actual *540intent to harm a particular person, is recognized as an elementary principle in criminal law. It is also recognized in civil action for recklessly and wantonly injuring others by carelessness.” Aiken v. Holyoke St. R. Co. (1903), 184 Mass. 269, 68 N. E. 238. It is patent that if a railroad engineer should discover a person upon the track, evidently unable to escape therefrom, and should run him down, with knowledge of such conditions and with power not to do so, such conduct would not only furnish a basis for civil liability but for criminal liability of a higher grade than manslaughter, and no one can for a moment maintain that such a situation is the only one from which civil liability for wilfulness arises. It is not claimed in the case at bar that the appellant or its agents in charge of the engine saw appellee until the collision occurred, and no suggestion of an actual intent to kill or injure him is made, so that the verdict cannot rest upon an actual intent, as, of course, it might do if murder had been done.
Eorty years ago the Supreme Court of Indiana, speaking by a judge who has had no superiors in strength of intellect and grace of - diction, said: “It ■ is well settled that where the negligence of the defendant is so gross as to imply a disregard of consequences, or a willingness to inflict the injury, the plaintiff may recover though he be a trespasser, or did not use ordinary care to avoid the injury. Recklessness in the management of the train is such gross negligence as is utterly regardless of consequences.” LaFayette, etc., R. Co. v. Adams (1866), 26 Ind. 76, 78. “The injurious act or omission must have been purposely and intentionally committed, with a design to produce injury, or it must have been so committed under such circumstances as that its natural and probable consequence would be to produce injury to others. There must have been either an actual or a constructive intent to commit the injury.” Belt R., etc., Co. v. Mann (1886), 107 Ind. 89, 93. See, also, Louisville, etc., R. Co. v. Bryan (1886), 107 Ind. 51; *541Pennsylvania Co. v. Sinclair (1878), 62 Ind. 301, 306, 30 Am. Rep. 185; Palmer v. Chicago, etc., R. Co. (1887), 112 Ind. 250; Louisville, etc., R. Co. v. Ader (1887), 110 Ind. 376, 380; Parker v. Pennsylvania Co. (1893), 134 Ind. 673, 23 L. R. A. 552; Conner v. Citizens St. R. Co. (1896), 146 Ind. 430, 435; Cleveland, etc., R. Co. v. Miller (1898), 149 Ind. 490; Cincinnati, etc., R. Co. v. Cooper (1889), 120 Ind. 469, 474, 6 L. R. A. 241, 16 Am. St. 334; Brannen v. Kokomo, etc., Gravel Road Co. (1888), 115 Ind. 115, 7 Am. St. 411; Gregory v. Cleveland, etc., R. Co. (1887), 112 Ind. 385, 387; Indianapolis St. R. Co. v. Taylor (1902), 158 Ind. 274; Brooks v. Pittsburgh, etc., R. Co. (1902), 158 Ind. 62; Union Traction Co. v. Lowe (1903), 31 Ind. App. 336; Overton v. Indiana, etc., R. Co. (1891), 1 Ind. App. 436; Barr v. Chicago, etc., R. Co. (1894), 10 Ind. App. 433, 436; Dull v. Cleveland, etc., R. Co. (1899), 21 Ind. App. 571; Pittsburgh, etc., R. Co. v. Judd (1894), 10 Ind. App. 213, 222; Louisville, etc., R. Co. v. Cronbach (1895), 12 Ind. App. 666, 673; Miller v. Miller (1897), 17 Ind. App. 605; Hancock v. Lake Erie, etc., R. Co. (1898), 21 Ind. App. 10, 19; Indianapolis, etc., R. Co. v. Petty (1868), 30 Ind. 261; Carter v. Louisville, etc., R. Co. (1884), 98 Ind. 552, 556, 49 Am. Rep. 780; Cincinnati, etc., R. Co. v. Cooper (1889) , 120 Ind. 469, 474, 6 L. R. A. 241, 16 Am. St. 334.
The question as to what is recklessness and what is due care, in a prosecution for involuntary manslaughter for killing another in doing a lawful act in an unlawful manner, is a question of fact for the jury. Queen v. Cavendish (1874), 8 Ir. Rep. C. L. 178; People v. Thompson (1899), 122 Mich. 411, 81 N. W. 344; United States v. Taylor (1851), 5 McLean 242, Fed. Cas. No. 16,441; Rex v. Williamson (1829), 3 Car. & P. *635; Reg. v. Markuss (1864), 4 F. & F. 356; Rex v. Long (1830), 4 Car. & P. *398; Rex v. Spiller (1832), 5 Car. & P. *333; Commonwealth v. Pierce (1884), 138 Mass. 165, 52 Am. *542Rep. 264; State v. Hardister (1882), 38 Ark. 605, 42 Am. Rep. 5; Rex v. Timmins (1836), 7 Car. & P. (32 Eng. C. L.) *499. The collision complained of occurred, at a public crossing, a place at which the obligations were mutual. “ ‘Eor, conceding that the railway train has the right'of precedence of crossing, the parties are still on equal terms as to the exercise of care and diligence in regard to their relative duties.’ ” Indianapolis, etc., R. Co., v. McLin (1882), 82 Ind. 435, 448. And see Pennsylvania Co. v. Krich (1874), 47 Ind. 368, 371; Chicago, etc., R. Co. v. Spillser (1893), 134 Ind. 380, 400; Lake Shore, etc., R. Co. v. McIntosh (1895), 140 Ind. 261, 278; Ohio, etc., R. Co. v. Waller (1888), 113 Ind. 196, 197, 3 Am. St. 638; Continental Improv. Co. v. Stead (1877), 95 U. S. 161, 24 L. Ed. 403.
When a charge of wilful injury is supported by evidence, which is claimed to show recklessness, amounting to a constructive intent, in the operation of a railroad train, the question as to the existence of such recklessness and intent, depending upon facts never twice alike, is, both by analogy to the rule in manslaughter cases and upon principle, for the jury. Barr v. Chicago, etc., R. Co. (1894), 10 Ind. App. 433, 439; Overton v. Indiana, etc., R. Co., supra; Memphis, etc., R. Co. v. Martin (1897), 117 Ala. 367, 383, 23 South. 231; Memphis, etc., R. Co. v. Martin (1901), 131 Ala. 269, 30 South. 827; Tennessee, etc., R. Co. v. Hansford (1899), 125 Ala. 349, 365, 28 South. 45, 82 Am. St. 241; Lake Shore, etc., R. Co. v. Bodemer (1892), 139 Ill. 596, 29 N. E. 692, 32 Am. St. 218; Southern R. Co. v. Drake (1902), 107 Ill. App. 12. Thus it was said by the supreme court of Illinois, “that whether the defendant was guilty of’ wilful or wanton conduct * * * was purely a question of fact for the jury to determine from all the evidence, * * * and it was not the province of the court to inform the jury that some particular fact in the case was conclusive of that question. Chicago, etc., R. Co. *543v. Murowski (1899), 179 Ill. 77, 80, 53 N. E. 572; Illinois Cent. R. Co. v. Leiner (1903), 202 Ill. 624, 629, 67 N. E. 398, 95 Am. St. 266; Elgin, etc., R. Co. v. Duffy (1901), 191 Ill. 489, 492, 61 N. E. 432; East St. Louis, etc., R. Co. v. O’Hara (1894), 150 Ill. 580, 37 N. E. 917. The Supreme Court of the United States, speaking by Justice Bradley, outlined the character of the duty to be observed at highway crossings as follows: “The train has the preference and right of way, but is bound to give due warning of its approach, so that the wagon may stop and allow it to pass, and to use every exertion to stop if the wagon is inevitably in the way. Such warning must be reasonable and timely. But what is reasonable and timely warning may depend on many circumstances. It cannot be such, if the speed of the train be so great as to render it unavailing. The explosion of a cannon may be said to be a warning of the coming shot; but the velocity of the latter generally outstrips the warning. The speed of a train at a crossing should not be so great as to render unavailing the warning of its whistle and bell; and this caution is especially applicable when their sound is obstructed by winds and other noises, and when intervening objects prevent those who are approaching the railroad from seeing a coming train. In such eases, if an unslackened speed is desirable, watchmen should be stationed at the crossing.” Continental Improv. Co. v. Stead, supra. The appellee was not a trespasser, and the case is thereby differentiated to that extent from those in which the injured person was where he had no right to be.
Wilfulness, wanton negligence, wantonness, are terms used in many states without any clearly defined distinction, but are, generally speaking, regarded as equivalent and interchangeable, as will appear from reading the cases in which they are used. Cleveland, etc., R. Co. v. Cline (1903), 111 Ill. App. 416, 422. The following language used by the Alabama supreme court is peculiarly ap*544plicable to the case under consideration, on account of the similarity of facts presented: “That the place where deceased was struck, was a public crossing in the town of Madison having a population of about five hundred people, that this crossing was used more than any other in the town, and that the average crossing during the day was about one person in every ten minutes, and according to some of the testimony, people crossed in 'great numbers.’ A witness could be required on cross-examination to define what was intended by the terms 'frequently’ and 'great numbers.’ The speed of the train at the time, according to the different witnesses, ranged from eight miles to thirty miles per hour. Assuming that the train was running at the speed of thirty miles an hour, over a public crossing of the track in a town of five hundred inhabitants, and that there was an average crossing by the people of one person every ten minutes, or in great numbers, facts known to the servants in charge of the train, does the law declare that these facts do not constitute wanton negligence, or is the question as to whether these facts constitute wanton negligence one of law and fact, properly referable to a jury for its determination? * * * 'Precautionary requirements increase in the ratio that danger becomes more threatening;’ * * * 'the duty of care and vigilance becomes proportionately increased according to the less or greater likelihood that there are persons on the track at the time and place.’ * * * A train may be run under some circumstances over a public crossing in a populous city at such speed as to amount to that recklessness which is the equivalent to wantonness and wilfulness. * * * Whether or not, therefore, the defendant was guilty of wanton injury under the facts of the case, should have been referred to the jury for its determination.” Memphis, etc., R. Co. v. Martin (1897), 117 Ala. 367, 383, 23 South. 231; Memphis, etc., R. Co. v. Martin (1901), 131 Ala. 269, 279, 30 South. 827; Georgia Pac. R. Co. v. Lee (1890), 92 Ala. 262, 271, 9 South. 230; *545Haley v. Kansas City, etc., R. Co. (1896), 113 Ala. 640, 21 South. 357; Southern R. Co. v. Crenshaw (1902), 136 Ala. 573, 583, 34 South. 913.
The doctrine of wilfulness arises in two aspects, the distinction between which has been clearly marked by the authorities heretofore cited, the one involving the actual knowledge on the part of the wrongdoer of actual peril in the particular instance, the other involving facts from which a willingness to inflict injury is implied from reckless indifference. Wilful and intentional wrong, that is a willingness to inflict injury, cannot be attributed to one who is without consciousness that his act or omission will or. may probably lead to wrong and injury. Therefore, as a matter of pleading, wilfulness must be directly averred. It is well settled, however, as a matter of evidence, that the knowledge of danger upon which, in connection with the absence of subsequent diligence to avoid its consequences, a charge of wilfulness may be maintained, need not be that which is presently acquired through the' physical senses. “The party charged need not, on the particular occasion see or hear, or through other sense become advised of the actual presence of every element necessary to constitute the danger that really exists. If * * * he knows of the crossing where people are wont to be in such numbers and with such frequency, a fact also known to him, as that to run a train along there with such great speed as not to be readily controlled, and which might not admit of the escape of persons crossing the track, his conduct, he having- in mind that he was approaching such a place, would authorize the imputation of wantonness, wilfulness or reckless indifference to consequences, though in point of actual fact he did not in the particular instance know of the presence of persons in exposed positions.” Richmond, etc., R. Co. v. Greenwood (1892), 99 Ala. 501, 513, 14 South. 495; Alabama, etc., R. Co. v. Hall (1894), 105 Ala. 599, 17 South. 176; Georgia Pac. R. Co. v. Lee, supra; Louisville, etc., *546R. Co. v. Webb (1893), 97 Ala. 308, 12 South. 374; Highland, etc., R. Co. v. Robbins (1899), 124 Ala. 113, 27 South. 422, 82 Am. St. 153; East St. Louis, etc., Railway v. Snow (1899), 88 Ill. App. 660; East St. Louis, etc., R. Co. v. O’Hara (1894), 150 Ill. 580, 37 N. E. 917; O’Conner v. Illinois Cent. R. Co. (1899), 77 Ill. App. 22, “It is not necessary, however, to show an intention, either actual or constructive, to commit the particular injury which resulted. It is enough to show that some injury to another or others would naturally and probably result from the act complained of.” Conner v. Citizens St. R. Co. (1896), 146 Ind. 430, 436.
The standard by which recklessness in the doing of a lawful act is judged, is an external one of the conduct of a person of ordinary prudence in the same or similar circumstances. Commonwealth v. Pierce, supra. The act of the engineer in running the engine over the crossing in question at the speed and under the circumstances enumerated seems to have been done at the express instance of the appellant company, which made the schedule calling for the speed which the jury found to have been, in view of such conditions, recklessly excessive, and required him to conform thereto. The charge of wilfulness being made against appellant is supported not only by the evidence detailing the acts and omissions of its servants in charge of the engine, but by its own deliberate and premeditated course. This should lead to an affirmance of the judgment. There are certain considerations, however, supposed to have weighed against the finding, which, because of the insistence with which they are urged, deserve notice.
Th'e presence of a railroad track is in itself a warning of danger, and that fact is usually sufficient to convict a traveler of contributory negligence in failing to observe precautions thereby suggested to him before undertaking to pass over such track. In the case under consideration, all questions of contributory negligence are eliminated, and the *547effect of such warning, as it relates to the quality of appellant’s acts, is alone involved. The presumption that one upon a railroad track will step aside and allow the train to pass is a reasonable one, and is founded upon the known instinct of self-preservation. Nichols v. Baltimore, etc., R. Co. (1904), 33 Ind. App. 229. In the case of one who drives along a highway, the question is whether the warning given by the mere presence of a railroad' track before him, his view along said track being obstructed, and the sound of approaching trains being lessened, was sufficient to arouse the instinct of self-preservation and prevent his entering, not into a place of known peril, but into a place the peril of which he does not know, and to justify the other party in assuming that he has actual knowledge, and will, by virtue of the instinct of self-preservation, protect himself. The traveler is compelled to cross the tracks in proceeding along the highway, as he may lawfully do, and it is not dangerous to do so, except an engine be driven over it at the precise time. Remembering that the question of contributory negligence is eliminated, and that the obligations of the railroad company require it, in the exercise of ordinary care, to take precautions of an equally high grade as those exacted from a traveler, • where the issue is one as to his contributory negligence, and that the right of precedence is dependent upon the giving of adequate warning, can it be said that a presumption arose in the case at bar, in the reliance of which the appellant might send its train with cannon-ball speed through the town and over the crossing without a possible imputation of negligence? A presumption, as the term is here used, is where a fact or set of facts is considered sufficient evidence of another fact, in the absence of evidence to the contrary, and presumptions of this nature are necessarily overcome by facts.
It has come to be a well-known fact — so well known as to be a matter of common knowledge — that the warning conveyed by a railroad track, an unobstructed view of it *548being cut off, is not in itself sufficient to arouse the instinct of self-preservation, and that in spite of such warning a very large proportion of the traveling public come into the danger zone, many of them suffering no injury whatever, because of the accidental absence of juxtaposition between them and an engine, while many of them are killed or maimed by the collision occurring when a train does happen to reach them before they can escape, after actually discovering their peril. That such is the fact is disclosed by the records of the courts, by the decisions of this and the Supreme Court, by the records of the Interstate Commerce Commission, and by the great number of fatalities annually occurring and chronicled in the public press. Hardly a newspaper is printed that does not contain an account of some circumstance or casualty tending to emphasize the fact that to send a train of cars at such speed, over such a crossing as the one described, may be done only by one willing to injure or kill the unfortunates who do not get out of the way. It is true that every one who attempts to travel the street is not injured. Neither did the man in the cart run over everyone traveling on the street. It was the killing of the drunken man, who could not escape, which constituted manslaughter. ' Consequences must be probable. That is exactly what they must be. It is not necessary that they be certain. The meaning of the term in this connection is that the reasonably prudent, conscientious and careful man would feel inclined to believe that some one would be in the place of danger, and yet have room for hopeful doubt. The very doubt which lodged in the heart of the engineer made it possible for him to drive his engine and fulfill the schedule. The verdict says that such probability of injury did exist. This court takes the verdict as it is and is bound by it.
The negligent performance of a duty and the negligent omission to perform a duty, where they result in death, are eovkally the basis upon which a conviction for manslaughter *549may depend. Monographic note to Johnson v. State (1902), 61 L. R. A. 277, 299, subd. 10. Whether the failure of the defendant to provide a watchman, gates, or other adequate protection, was negligence, or whether in their absence the running of a train in the manner and at the speed at which it is shown to have been done was negligence, in view of all the circumstances, and if so, whether such negligence was of so reckless a quality as to constitute wilfulness, were alike questions for the jury. “No court ought to say, as matter of law, with respect to a crossing located as this one was, in the heart of a city, on one of its thoroughfares, and with such surroundings as the evidence discloses, that a company maintaining such a crossing, discharges its full duty to the public, and is guilty of no negligence, although it fails to provide a watchman or gates to warn persons traveling in vehicles, of approaching trains.” Chicago, etc., R. Co. v. Kowalski (1899), 92 Fed. 310, 34 C. C. A. 1. See, also, Chicago, etc., R. Co. v. Netolicky (1895), 67 Fed. 665, 14 C. C. A. 615; Grand Trunk R. Co. v. Ives (1891), 144 U. S. 408, 36 L. Ed. 485, 12 Sup. Ct. 679; English v. Southern Pac. Co. (1896), 13 Utah 407, 45 Pac. 47, 57 Am. St. 772, 35 L. R. A. 155. “The convenience of commerce” cannot be invoked to ' justify either manslaughter or wilfulness. “The value of human life cannot be overbalanced by.any pecuniary or public interest. Our duty is simply to declare the law.” Memphis, etc., R. Co. v. Martin (1897), 117 Ala. 367, 385, 23 South. 231. It is not lawful to take life to subserve the convenience of__ an individual. Neither is it lawful to take life for the convenience of a. number of persons. If the convenience of commerce requires the operation of defendant’s trains through Whiteland at sixty miles an hour, it may lawfully and properly so schedule and run them without liability to persons thereby injured or killed along the way, after, and only after, it has adequately guarded against collision and injury. An exemption from liability thus procured is one *550which can be enforced without anaesthetizing the conscience of either jury or judge.
To exonerate from all liability a corporation which runs a railroad train over the streets and through the town at a rate so swift that its employes can only catch a glimpse of the white face of a sober traveler, who is whirled through the air as the engine passes, and at the same time hold a near-sighted man, driving a cart along a village street at eight miles an hour, guilty of manslaughter in running over a drunkard whom he did not see, evidences an acrobatic intellectual performance devoid of humanity and inconsistent with the instinct of civilization.
The judgment should be affirmed.